                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DAVID FINDLING, in his
Capacity as State-Court
Appointed Receiver,

                  Plaintiff,                Case No. 17-CV-13560
                                            HON. GEORGE CARAM STEEH
vs.

UNITED STATES OF AMERICA,
DAVID W. THURSFIELD, and
LINDA J. THURSFIELD,

              Defendants.
_____________________________/

          AMENDED ORDER GRANTING DEFENDANT LINDA
        THURSFIELD’S EMERGENCY MOTION FOR RELEASE OF
      FUNDS FROM RECEIVER AND TAKING UNDER ADVISEMENT
       REQUESTS FOR ATTORNEY’S FEES, TO HOLD RECEIVER
       IN CONTEMPT AND TO REMOVE RECEIVER [ECF NO. 51]

      This matter comes before the court on defendant Linda Thursfield’s

emergency motion for release of funds from receiver, contempt and

removal of receiver. The parties appeared before the court, and the court

heard oral argument on the motion on October 4, 2018. For the reasons

stated on the record, the court grants defendant’s motion in part and orders

the receiver to pay Linda Thursfield the $7,000 withheld in violation of the

court’s order requiring him to “pay all future funds as they are received. . . .”

(ECF No. 43) This payment shall be made forthwith. The court takes
                                      -1-
defendant’s requests for her attorney’s fees, to find the receiver in

contempt and for removal of the receiver under advisement and will rule on

such requests if it becomes necessary.

      Now, therefore,

      IT IS HEREBY ORDERED that defendant Linda Thursfield’s

emergency motion for release of funds from receiver is GRANTED.

      IT IS HEREBY FURTHER ORDERED that defendant’s requests for

her attorney’s fees, to hold receiver in contempt and to remove receiver are

taken under advisement.

      So ordered.

Dated: October 11, 2018
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    October 11, 2018, by electronic and/or ordinary mail.

                                    s/Marcia Beauchemin
                                        Deputy Clerk




                                           -2-
